MEMORANDUM **
Frederick Simunich appeals pro se from the district court’s judgment dismissing his action challenging a proposition that appeared on the ballot in an Arizona special election. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Sunkist Growers, Inc. v. Fisher, 104 F.3d 280, 284 (9th Cir.1997) (dismissals based on res judicata); Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir.2003) (dismissals based on Rooker-Feldman), and we affirm.
The district court properly concluded that to the extent Simunich could have raised his claims in state court, these claims are precluded by res judicata. See Olson v. Morris, 188 F.3d 1083, 1086 (9th Cir.1999) (“[Under Arizona law, the] doctrine [of res judicata] binds the same party standing in the same capacity in subsequent litigation on the same cause of action, not only upon facts actually litigated but also upon those points that might have been litigated.”). Moreover, to the extent Simunich’s complaint challenged the rulings of the Arizona state courts, the district court properly dismissed this action for lack of jurisdiction because it is a forbidden de facto appeal. See Noel v. Hall, 341 F.3d 1148,1163-64 (9th Cir.2003).
Simunich’s remaining contentions lack merit.
Ml pending motions and requests are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.